    Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 1 of 18



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

BERNICE GARZA, Plaintiff,                  §
                                           §
v.                                         §
                                           §                         CIVIL ACTION
OMAR ESCOBAR JR., in his official          §
capacity as District Attorney, 229th       §                      No. 7:18-cv-00249
Judicial District of Texas, and in his     §
personal capacity; and STARR               §
COUNTY, TEXAS, Defendants.                 §


Defendants’ Reply in Support of Their Motion for
          Judgment on the Pleadings
To the Honorable District Judge:

        Bernice Garza’s complaint does not state a plausible claim, and “only a

complaint that states a plausible claim for relief survives a motion to dismiss” or a

motion for judgment on the pleadings. Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009).1 Her factual allegations do not support her claim that, as “Coordinator of

the Crime Victims Unit (CVU)” for the “229th Judicial District Attorney’s Office,”

she enjoyed patronage protection. Complaint (Doc. 1), at 3. Although Garza

argues that judgment on the pleadings is premature, Resp. (Doc. 15), at 4-5, 8-16,

her arguments lack merit.

        Starr County and Omar Escobar therefore make this reply in support of

their Motion for Judgment on the Pleadings (Doc. 12).

1
  See also Bosarge v. Miss. Bureau of Narcotics, 796 F.3d 435, 439 (5th Cir. 2015) (same
pleading standard applies to both types of motion).
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 2 of 18




               I. Garza has not stated a plausible claim.
       The defendants’ motion noted that key positions in a prosecutor’s office

lack patronage protection. Mot., at 2-4. Using facts alleged in Garza’s complaint,

the motion drew comparisons between Garza’s position as “Coordinator of the

Crime Victims Unit (CVU)” for the “229th Judicial District Attorney’s Office” and

three positions in prosecutors’ offices that lacked patronage protection: the

assistant district attorney position in Aucoin, the office manager position in Bauer,

and the secretarial positions in Hobler. See Mot., at 5-7; Complaint, at 3 (quoted).

       With those comparisons as a guide, the motion showed not only that

Garza’s “complaint does not allege sufficient factual content to permit a

conclusion that either defendant is liable” but also that her allegations “instead

negate any such conclusion.” Mot. at 4.


A. Garza’s own allegations negate her claim.
       Despite a 66-paragraph “Statement of Facts” in her complaint, Garza’s

main argument is that her complaint does not provide a sufficient factual basis to

determine whether she has patronage protection. Resp. (Doc. 15), at 8-14.

       Under Twombly and Iqbal, Garza carries that burden. “Twombly expounded

the pleading standard for ‘all civil actions,’” and under that standard, “[t]o survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, at 678, 684,




                                           2
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 3 of 18



quoting FED. R. CIV. P. 1 and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).

       Garza pleaded facts concerning her position and job duties, but as the

motion explained, those facts negate her claim. Mot., at 5-7. Garza’s complaint

identified her position as “Coordinator of the Crime Victims Unit” and added that

she was “the head of” a “department” that “shoulders the important responsibility

of communicating with and assisting crime victims.” Complaint, at 3; see also

Mot., at 5. According to Garza’s complaint, she “took the lead in preparing crime

victims for trial” until Escobar removed that duty from her. Complaint, at 10; see

also Mot., at 5. Garza’s complaint added that she “also served as the grant

manager for the 229th Judicial District Attorney’s Office, preparing and managing

grant requests.” Complaint, at 3; see also Mot., at 5.

       Garza’s complaint trumpeted the importance of her position to the

operations of the office. She alleged that her participation was necessary “to

ensure the efficient and effective functioning of the Crime Victims Unit.”

Complaint, at 10. She urged that “Escobar chose to sacrifice the proper preparation

of crime victims to testify at trial, and secure justice,” when he instead assigned

Garza’s subordinates to take the lead in preparing crime victims for trial. Id.

       Garza’s complaint pleaded ample facts about what her job entailed, and as

the motion explains, those facts negate her claim of patronage protection. See

Mot., at 6-7. Garza was a department head who supervised the important functions

of providing crime-victim services and securing grant funding for the office. See

                                          3
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 4 of 18



id. She was in a position to “make or break” the office’s operations and “to thwart

or to forward the goals” of an elected official. Gonzalez v. Benavides, 712 F.2d

142, 149 (5th Cir. 1983). Just as a prosecutor is entitled to a politically loyal

assistant district attorney (as Aucoin explains), a politically loyal office manager

(as Bauer explains), and politically loyal secretaries (as Hobler explains), Escobar

was entitled to a politically loyal agent to serve as his Crime Victims Unit

coordinator. See Mot., at 6-7, citing Aucoin v. Haney, 306 F.3d 268, 276 (5th Cir.

2002), Bauer v. Saginaw County, 641 Fed. Appx. 510, 512, 516 (6th Cir. 2016),

and Hobler v. Brueher, 325 F.3d 1145, 1152 (9th Cir. 2003).

       Garza’s own complaint shows that her political “affiliation is an appropriate

requirement for effective performance of the public office involved.” Branti v.

Frankel, 445 U.S. 507, 518 (1980). Because the characteristics of Garza’s position

made “political loyalty, or the absence of political adverseness,” an appropriate

requirement for employment, the position does not carry protection from political

dismissal. Hobler, at 1154.


B. The statutory duties of Garza’s position reinforce a conclusion that
the position did not enjoy patronage protection.
       The defendants’ motion noted that Garza’s position was a statutory creation

and cited the duties specified by statute. Mot., at 5-6, citing TEX. CODE CRIM.

PROC. §56.04(a). As Aucoin shows, statutory statements of job duties are relevant

in determining whether a position has patronage protection. Aucoin, 306 F.3d at

275-276.

                                         4
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 5 of 18



       The duties specified in Section 56.04(a) of the Texas Code of Criminal

Procedure reinforce the conclusion that Garza’s position lacks patronage

protection. See Mot., at 6. In addition to a duty to “ensure” that crime victims are

afforded statutory rights, a crime-victim assistance coordinator “shall work closely

with appropriate law enforcement agencies, prosecuting attorneys, the Board of

Pardons and Paroles, and the judiciary in carrying out that duty.” TEX. CODE

CRIM. PROC. §56.04(a).

       Garza argues that the statute “tells this court nothing about the actual nature

of Ms. Garza’s work”. Resp., at 12. But Garza has neither pleaded, nor alleged in

her response, that her actual job duties involved less than the statutory description.

       Under Garza’s approach, a plaintiff could avoid dismissal by stating very

little about the duties and other characteristics of her position, and courts could not

consider conventional job descriptions (such as that for an elected official’s

personal secretary) or statutory job descriptions (such as that of the assistant

district attorney in Aucoin) unless a plaintiff expressly pleads that her position

complied with convention or statute. Garza provides no authority for that

approach.

       The Supreme Court has nonetheless instructed courts to “draw on [their]

judicial experience and common sense” when evaluating the sufficiency of a

complaint. Iqbal, at 679. Unless a plaintiff affirmatively pleads facts to the

contrary, a court should infer that a statutory position carried the corresponding

statutory duties.

                                          5
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 6 of 18



       Such an inference is necessary to apply a “realistic understanding” of the

position. Soderstrum v. Town of Grand Isle, 925 F.2d 135, 141 (5th Cir. 1991)

(applying “a realistic understanding of the confidential relationship between

secretaries and their bosses” in concluding that patronage protection did not

apply). Even without “substantial evidence that [a] position requires loyalty and

confidentiality,” courts may rely on “common experience that loyalty and the

ability to keep confidences are essential qualities” for the type of position.

McCabe v. Sharrett, 12 F.3d 1558, 1572 (11th Cir. 1994) (police chief’s secretary).

       Garza cannot avoid consideration of her statutory duties at the pleading

stage any more than a breach-of-contract plaintiff can avoid consideration of the

contract or a discrimination plaintiff can avoid consideration of her EEOC charge.

See, e.g., Kane Enterprises v. MacGregor (USA) Inc., 322 F.3d 371, 374 (5th Cir.

2003) (considering contract attached to motion to dismiss); Carter v. Target Corp.,

541 Fed. Appx. 413, 417 (5th Cir. 2013) (considering charges attached to motion to

dismiss). Indeed, in ruling on a motion to dismiss or motion for judgment on the

pleadings, “a district court may take into account” such things as “documents

incorporated into the complaint by reference or integral to the claim, items subject

to judicial notice, matters of public record, orders, items appearing in the record of

the case, and exhibits attached to the complaint whose authenticity is

unquestioned.” Meyers v. Textron Inc., 540 Fed. Appx. 408, 409 (5th Cir. 2013).

Given that a statute is a matter of public record, consideration of the statutory



                                          6
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 7 of 18



duties of Garza’s position is appropriate absent any allegation in her complaint

that contradicts those duties.

       The statutory duties reinforce a conclusion that Garza’s position lacked

patronage protection and the further conclusion that she has not pleaded a

plausible claim.


C. Garza’s Pickering-based arguments lack merit.
       Garza mistakenly asserts that her claim cannot be dismissed on the

pleadings because her claim requires Pickering balancing. See, e.g., Resp., at 3. As

discussed below, her claim does not require such a balancing, and even if it did,

dismissal on the pleadings would still be appropriate.


       1. A Pickering balance was not required.
       Garza argues that patronage protection depends on “application of the

balancing analysis of Pickering v. Board of Education, 391 U.S. 563 (1968).”

Resp., at 7. Garza cites Aucoin for this principle.

       While Aucoin mentions Pickering’s balance between employee and

employer interests, Aucoin, 306 F.3d at 273-274, the result in Aucoin turned

simply on whether “political loyalty” was an appropriate consideration for

employment of an assistant district attorney. Id. at 276. The Fifth Circuit

repeatedly spoke of “the Elrod-Branti exception”, see id. at 274-276, and noted:

“The other circuits that have addressed the Elrod–Branti exception in the context

of government attorney dismissals, whether for assistant district attorneys or other


                                           7
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 8 of 18



government attorneys, have held that these attorneys occupy positions requiring

political loyalty and are not protected from political dismissals under the First

Amendment.” Id. at 275.

       Outside the government-attorney context, the result in Gentry likewise

turned on a conclusion that political loyalty was a legitimate qualification for the

positions of county road manager and county administrator. Gentry v. Lowndes

County, 337 F.3d 481, 485-488 (5th Cir. 2003). Likewise, Soderstrom turned on a

conclusion that an elected police chief could request political loyalty from his

secretary, and the court did not engage in any Pickering balancing. 925 F.3d at

140-141.

       Aucoin, Gentry, and Soderstrom show that any balance tilts in the

employer’s favor when an employee occupies a policymaking position, a

confidential position, or any other position for which political loyalty is an

appropriate qualification. As the Ninth Circuit stated when discussing dismissal of

a prosecutor’s secretaries, “where the Branti exception applies the employee can

be fired for purely political reasons without any Pickering balancing.” Hobler, 325

F.3d at 1150 (quot. omitted); compare Bauer, 641 Fed. Appx. at 514-517

(concluding – without mention of Pickering – that claim of prosecutor’s office

manager failed under “Elrod-Branti exception”).

       Starr County and Escobar therefore satisfied any possible Pickering

concerns by showing that Garza’s allegations placed her within the Elrod-Branti

exception.

                                         8
 Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 9 of 18




       2. Even if a balance were required, the facts in Garza’s complaint
       balance in the defendants’ favor.
       Even if Pickering balancing were required, that would not immunize

Garza’s suit from dismissal on the pleadings. In claiming that immunity, Garza

misplaces reliance on certain statements in Burnside. See Resp., at 4-5, citing

Burnside v. Kaelin, 773 F.3d 624, 628 (5th Cir. 2014).

       Burnside did not say that Pickering balancing can never occur at the

pleadings stage. Burnside instead said that “there is a rebuttable presumption that

no balancing is required to state a claim” because the plaintiff’s allegations “will

generally lead to a plausible conclusion that the employee’s interest in

commenting on matters of public concern outweighs the employer’s interest in

workplace efficiency.” 773 F.3d at 628. The terms “rebuttable presumption” and

“generally” allow for exceptions.

       With a scathing explanation, the Ninth Circuit rejected an argument similar

to Garza’s and, on the pleadings, resolved a Pickering balance in the employer’s

favor. Weisbuch v. County of Los Angeles, 119 F.3d 778, 783 and fn. 1 (9th Cir.

1997). Noting supportive opinions from other Circuits, the Ninth Circuit

explained, “Well established precedent supports our analysis, as does logic. It is

illogical to say that something is a question of law, and that it is reviewed de novo,

yet that it can never be decided on the pleadings.” Id. at 783 fn. 1. “Whether the

case can be dismissed on the pleadings depends on what the pleadings say.” Id. “If

the pleadings establish facts compelling a decision one way, that is as good as if


                                          9
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 10 of 18



depositions and other expensively obtained evidence on summary judgment

establishes the identical facts.” Id. Thus, after reviewing the pleadings, the Ninth

Circuit concluded “that the balance can only come out one way on the averments

pleaded.” Id. at 783.

       “The Pickering balancing inquiry is also a question of law.” Davis v. Allen

Parish Service Dist., 210 Fed. Appx. 404, 408 (5th Cir. 2006); see also, e.g.,

Connick v. Myers, 461 U.S. 138, 149-154 (1983) (reversing judgment for plaintiff

and rendering judgment for defendant). Thus, if the facts pleaded do not support

resolution of that balance in the plaintiff’s favor, the suit should be dismissed.

Weisbuch, at 783 and fn. 1.

       When conducting that balance, a court should consider two important

instructions from the Supreme Court. First, “[w]hen close working relationships

are essential to fulfilling public responsibilities, a wide degree of deference to the

employer’s judgment is appropriate.” Connick, at 151-152. Second, the Supreme

Court did “not see the necessity for an employer to allow events to unfold to the

extent that the disruption of the office and the destruction of working relationships

is manifest before taking action.” Id. at 152. Thus, courts have rejected the

proposition that “factual development is necessary to see whether the workplace

was effectively disrupted.” Weisbuch, at 783 fn. 1. A court may even “draw[]

reasonable inferences of harm from the employee’s speech, his position, and his

working relationship with his superior.” Hall v. Ford, 856 F.2d 255, 261 (D.C.

Cir. 1988), quoted in Weisbuch, at 783 fn. 1.

                                         10
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 11 of 18



       To the extent that application of the Elrod-Branti exception does not

answer any Pickering-balance concerns, the facts in Garza’s complaint

nonetheless put that balance in the defendants’ favor.

       The Fifth Circuit and the Supreme Court have recognized that “close

working relationships” are “crucial in public attorney’s offices.” Lumpkin v.

Aransas County, 712 Fed. Appx. 350, 359 (5th Cir. 2017), citing Connick, at 151-

152. The existence of such a relationship here is apparent: Garza was a department

head and the grant manager for a district attorney’s office that served three rural

counties. Complaint, at 3; see also TEX. GOVT. CODE §§24.276, 43.168 (229th

Judicial District Attorney serves Duval, Jim Hogg, and Starr Counties).

       Despite that close relationship, Garza openly supported a slate of

candidates that Escobar opposed – including one candidate (Garza’s sister) who

sought to oust the incumbent county judge in Starr County and another candidate

whose election as district judge “could put her in a position of power over

[Escobar] as the District Attorney.” Complaint, at 11. Such unwanted political

activities could impair a victim assistance coordinator’s ability to meet her

statutory obligation to “work closely with appropriate law enforcement agencies,

prosecuting attorneys, the Board of Pardons and Paroles, and the judiciary” in

providing crime-victim services. TEX. CODE CRIM. PROC. §56.04(a). Such

unwanted political activities also reflect a lack of loyalty that a district attorney

may legitimately expect from the holder of the position. See above, at 3-4, 7-8; see



                                         11
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 12 of 18



also McCabe, 12 F.3d at 1570-1572 (weighing expectation of loyalty in

employer’s favor).

       Under Connick, actual impairment of workplace duties and relationships is

not required. 461 U.S. at 152. The pertinent question is whether Escobar’s alleged

action exceeded the “wide degree of deference to the employer’s judgment” that is

afforded when close working relationships exist. Id. at 151-152. Garza’s

allegations do not show an abuse of that discretion.

       Thus, to any extent that Pickering balancing is needed, Garza’s complaint

still fails to state a plausible claim.


D. The grounds in the motion apply to both alleged adverse employment
actions.
       In her response, Garza alleges that she asserted “two actionable adverse

employment actions” – a retaliatory “demotion/reassignment of duties” and her

ultimate termination. Resp., at 3. According to Garza’s complaint, she nonetheless

“remained the titular head of the CVU, with no reduction in salary,” and she still

prepared witnesses without Escobar’s knowledge. Complaint, at 10. She also

continued to manage grants for the office. Id.

       The grounds asserted in the defendants’ motion apply to both adverse

employment actions. Regardless of whether Garza considers her alleged

“demotion/reassignment” and termination as separate acts or continuing conduct,

she did not enjoy patronage protection in her position as Coordinator of the Crime



                                          12
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 13 of 18



Victims Unit. See Rutan v. Republican Party of Ill., 497 U.S. 62, 74-75 (1990)

(Elrod-Branti analysis not limited to patronage dismissals).


            II. Escobar is entitled to qualified immunity.
       As the motion for judgment on the pleadings explained, Garza’s allegations

fail to overcome Escobar’s right to qualified immunity even if she otherwise

adequately pleaded a claim. Mot., at 8-9. As discussed below, Garza’s response

relies on misconceptions about qualified immunity and therefore provides no

reason for denying Escobar that immunity.


A. Garza’s “Schultea waiver” argument lacks merit.
       Garza asserts a purported procedural bar to qualified immunity by arguing

that when “a defendant fails to adhere to the Schultea procedure” of requesting a

Rule of Civil Procedure 7 reply, “he waives his qualified immunity defense during

the pleading stage.” Resp., at 16, citing Schultea v. Wood, 47 F.3d 1427 (5th Cir.

1995). Nothing in Schultea suggests that the failure to invoke its procedure waives

a qualified immunity defense. Rather, Schultea empowers a court to request a

reply on its own motion if a defendant does not request one. 47 F.3d at 1433.

       Supreme Court authority also contradicts Garza’s waiver assertion. That

court has repeatedly recognized that a defendant may raise qualified immunity in a

motion, such as a motion to dismiss, that challenges the sufficiency of a complaint.

See, e.g., Iqbal, 556 U.S. at 672-675, 687 (complaint held insufficient); Ashcroft v.

al-Kidd, 563 U.S. 731, 734, 744 (2011) (same); Wood v. Moss, 572 U.S. 744, 748-

                                         13
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 14 of 18



749 (2014) (same); Ziglar v. Abbasi, 137 S.Ct. 1843, 1852, 1867-1869 (2017)

(same). None of those Supreme Court cases mentioned a Rule 7 reply. See id.

       The Fifth Circuit has likewise affirmed the dismissal of suits on the

pleadings, for failure to overcome qualified immunity, in the absence of a Rule 7

reply. See, e.g., Lincoln v. Turner, 874 F.3d 833, 838, 839 fn. 11 (5th Cir. 2017)

(noting lack of a Rule 7 reply). Whether to order a Rule 7 reply is a discretionary

decision of the trial court. Id. at 839 fn. 11; see also Schultea, at 1433-1434.

Moreover, the purpose of a Rule 7 reply is to solicit additional facts from the

plaintiff, Schultea, at 1433-1434, and even where a Rule 7 reply is not requested, a

plaintiff can still offer additional factual matter in response to a motion to dismiss

by tendering amended pleadings under Rule 15.

       Garza’s Schultea-based waiver argument lacks any merit.


B. Garza’s allegations, even if true, do not show a violation of clearly
established law.
       Recent Supreme Court opinions underscore the difficulty a plaintiff faces in

meeting the “clearly established law” requirement for overcoming qualified

immunity. For example, where “a division in the courts of appeals” exists on a

central issue, “a reasonable official lacks the notice required before imposing

liability.” Ziglar, 137 S.Ct. at 1868. Given that “existing precedent must have

placed the statutory or constitutional question beyond debate”, al-Kidd, 563 U.S.

at 741, the Supreme Court has repeatedly questioned whether, standing alone, “a

controlling circuit precedent could constitute clearly established federal law” for

                                         14
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 15 of 18



the purpose of qualified immunity. Carroll v. Carman, 135 S.Ct. 348, 350 (2014);

see also City and County of San Francisco v. Sheehan, 135 S.Ct. 1765, 1776

(2015) (raising same question); Reichle v. Howards, 566 U.S. at 665-666 (2012)

(same). Moreover, because both state and federal courts may decide issues arising

under the federal constitution, the qualified-immunity analysis looks beyond

federal-court decisions to include what state courts have said. Stanton v. Sims, 571

U.S. 3, 9-10 (2013) (noting conflict between Ninth Circuit and California state

court opinions in concluding that qualified immunity protected officer).

       The Supreme Court has also emphasized the situation-specific nature of the

analysis. To deny qualified immunity, a court must conclude that “it would have

been clear to a reasonable officer that the alleged conduct was unlawful in the

situation he confronted.” Ziglar, 137 S.Ct. at 1867 (quot. omitted). Thus, a court

errs if it “defines the qualified immunity inquiry at a high level of generality” and

“fails to consider that question in the specific context of the case.” Mullenix v.

Luna, 136 S.Ct. 305, 311 (2015); see also id. at 308. The Supreme Court has

“repeatedly told courts” to avoid that error. Al-Kidd, at 742; see also, e.g.,

Mullenix, at 308 (quoting al-Kidd), and Sheehan, at 1775-1776 (same). The “right

allegedly violated must be defined at the appropriate level of specificity before a

court can determine if it was clearly established.” Wilson v. Layne, 526 U.S. 603,

615 (1999); see also Reichle, at 665 (requiring definition in a “particularized”

sense so that the “contours” of the right are clear). “Otherwise, plaintiffs would be

able to convert the rule of qualified immunity into a rule of virtually unqualified

                                         15
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 16 of 18



liability simply by alleging violation of extremely abstract rights.” White v. Pauly,

137 S.Ct. 548, 552 (2017). As a corollary of this particularity principle, existing

precedent does not clearly establish the applicable legal rules when that precedent

is “simply too factually distinct to speak clearly to the specific circumstances”

facing an official. Mullenix, at 312.

       Garza’s response does not explain how existing precedent clearly

establishes her right to patronage protection. See Resp., at 16. She instead focused

on her Schultea-waiver argument and a Pickering-balancing argument. See id.

       Existing precedent does not clearly establish that her position was one that

carried patronage protection. A reasonable official in Escobar’s position could

reasonably conclude from cases such as Aucoin, Bauer, and Hobler that Garza did

not enjoy that protection. See above, at 2-4, 7-8. To any extent that Garza has

provided conflicting authority, that authority does not put the question beyond

debate.

       Nor does existing precedent clearly establish the need for any Pickering

balance or that the balance must fall in Garza’s favor on the facts that she pleaded.

Under Aucoin and Gentry, when political loyalty is a legitimate qualification, no

balancing is required. See above, at 7-8. Neither Bauer nor Hobler applied

Pickering balancing in concluding that one prosecutor’s office manager and

another prosecutor’s secretaries lacked patronage protection. See above, at 2-4, 8.

Although the Texas Supreme Court has not considered whether Pickering

balancing must be applied to a policymaking or confidential employee, one of its

                                         16
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 17 of 18



justices issued a concurring opinion that concluded that a dismissal was justified

based on the Elrod-Branti exception without additional Pickering balancing. City

of Alamo v. Montes, 934 S.W.2d 85, 86 (Tex. 1996) (Gonzalez, concurring). Here

too, to any extent that Garza’s authorities are in conflict, they do not put the

question beyond debate. As the Supreme Court has repeatedly said, it is “unfair”

to subject an official to liability when “judges … disagree on a constitutional

question”. Wilson, 562 U.S. at 618; see also Ziglar, at 1868; Reichle, at 669-670.

       Garza’s complaint fails to meet the high standard that the Supreme Court

has set for overcoming an official’s qualified immunity. Thus, even if Garza

otherwise adequately pleaded her complaint, the Court must still dismiss Garza’s

claim against Escobar in his individual capacity.


                     Conclusion and prayer for relief
       For the reasons stated in Defendants’ Motion for Judgment on the

Pleadings (Doc. 12) and this reply, Starr County and Escobar ask that the Court

grant the relief sought in that motion.




                                          17
Case 7:18-cv-00249 Document 17 Filed in TXSD on 01/04/19 Page 18 of 18



                                        Respectfully submitted,

                                        /s/ Myra K. Morris
                                        Myra K. Morris, Attorney-in-Charge
                                        State Bar No. 14495850
                                        Federal I.D. No.: 13611

                                        Brian C. Miller
                                        State Bar No. 24002607
                                        Federal I.D. No. 21994

                                        ROYSTON RAYZOR
                                        VICKERY & WILLIAMS L.L.P.
                                        802 N. Carancahua St., Suite 1300
                                        Corpus Christi, TX 78401
                                        Tel. No. (361) 884-8804
                                        Fax No. (361) 884-7261

                                        Counsel for defendants Starr County and
                                        Omar Escobar (in his official and
                                        individual capacities)


                          Certificate of Service
      I certify that this document was served on all counsel of record, shown

below, using the CM/ECF system on January 4, 2019.

Jerad Wayne Najvar
NAJVAR LAW FIRM P.L.L.C.
2180 N. Loop West, Suite 255
Houston, TX 77018
Counsel for Plaintiff

                                        /s/ Myra K. Morris
                                        Myra K. Morris




                                       18
